

CONFIDENTIAL


CONSULTING AND SEVERANCE AGREEMENT


THIS CONSULTING AND SEVERANCE AGREEMENT (the "Agreement") is dated as of this
12th day of January, 2010 (the "Effective Date") by and among ISORAY, INC., a
Minnesota corporation ("IsoRay") and LORI WOODS ("Woods"). (IsoRay together with
its subsidiary company IsoRay Medical, Inc., a Delaware corporation ("Medical"),
its subsidiary company IsoRay International LLC ("International"), and all of
IsoRay's subsidiaries, including Medical and International, are referred to
herein as the "Company".)


RECITALS:


A.           Woods has been employed by IsoRay pursuant to an executive
employment agreement, initially serving as Vice-President of Medical and now as
Chief Operating Officer of IsoRay and has served on the Disclosure Committee of
the Company.


B.           Woods has decided to voluntarily resign from her employment and
service in all capacities with IsoRay and all of its subsidiaries as of the
Effective Date but has agreed to serve as a consultant for a six month period
ending August 1, 2010.


C.           Woods agrees, subject to the terms and conditions of this
Agreement, to make the representations, warranties and covenants contained
herein in exchange for the Company making certain payments as described in
Article I.


D.           The parties hereto desire to mutually release each other from
various obligations and have agreed to enter into this Agreement for such
purpose.


AGREEMENT:


ARTICLE I


FINANCIAL TERMS; RESIGNATION


1.1.        Resignation; Payments to Woods. Effective as of 5 p.m. (PDT) on
January 31, 2010 (the "Resignation Date"), Woods shall resign from all positions
as an employee and as a member of the Disclosure Committee of the Company.  Any
press release announcing and the Form 8-K describing the event shall refer to
her departure as a "resignation" and not as a "termination" by the Company.  All
accrued expenses incurred in accord with her duties as COO through the
Resignation Date shall be paid and a final salary payment also shall be made by
the Company at its next scheduled employee pay period for services rendered
through the Resignation Date.  In addition, the Company shall pay Woods for all
accrued vacation time up through the Resignation Date in accordance with its
standard practice of providing employees with a check for accrued vacation time
on the Resignation Date, including without limitation reduction for withholding
taxes and FICA. As severance and consideration for the covenants and promises
made to the Company hereunder, for the six (6) month period (the "Severance
Period") commencing on the Severance Date (as defined below), IsoRay shall pay
Woods $16,500 per month ("Severance Pay") by Company check cut on the 15th day
of each month beginning as of February 15, 2010 and ending on July 15, 2010. The
"Severance Date" shall be the Resignation Date provided that this Agreement has
not been rescinded by Woods pursuant to Section 1.4 below.

 

--------------------------------------------------------------------------------

 


1.2.        No Continuation of Benefits.  The Company shall not continue to
provide any welfare plan benefits ("Severance Benefits") currently being
provided to Woods.  Woods acknowledges and agrees that she shall not be entitled
to vacation pay during the Severance Period and vacation pay for the period
prior to the Resignation Date shall be dealt with solely as set forth in Section
1.1 above.


1.3.        Medical Insurance/COBRA.  Woods shall have the right to purchase
personal group medical continuation coverage pursuant to her rights under the
COBRA statute and regulations after the Resignation Date.


1.4         Right to Review. Woods may rescind this Agreement by giving IsoRay
written notice of her desire to rescind within seven (7) days.  If Woods does
not rescind this Agreement within seven (7) days of signing it, this Agreement
will become irrevocable. This Agreement will not be effective until that period
has expired.  Woods understands the significance and consequences of this
Agreement, and acknowledges that it is voluntary and has not been given as a
result of any coercion.  In the event Woods rescinds this Agreement and IsoRay
has theretofore made any Severance Pay, then Woods shall immediately repay
IsoRay for the cost of such Severance Pay.


1.5.        Option Exercise Term Extension.  Notwithstanding anything contained
in the Company's option plan or the applicable option agreements with Woods to
the contrary, the exercise term of the options to purchase 100,000 shares of
IsoRay common stock owned by Woods, with a grant date of July 1, 2009 (the
"Vesting Options"), shall fully vest effective as of the Resignation Date
regardless of their original terms of vesting as originally set forth in the
applicable option agreement and shall not be reduced as a result of Woods
ceasing to be employed by the Company. All options held by Woods as of the
Resignation Date other than the Vesting Options shall be cancelled and terminate
in accordance with the terms of the Company's various stock option plans
pursuant to which said options were granted.


1.6.        Consulting Services.  The parties agree that Woods shall provide
consulting services at no additional charge to the Company of up to a maximum of
ten (10) hours per month for the six month period ending on August 1, 2010,
which services will include assisting the Board of Directors with any transition
in management.  Services may be rendered out of Woods' home office and are not
required on the premises of IsoRay.  Woods shall have all airfare, hotel, travel
and other reasonable out of pocket expenses reimbursed by IsoRay if IsoRay
requires travel to its corporate offices or otherwise.

 
2

--------------------------------------------------------------------------------

 

ARTICLE II


REPRESENTATIONS AND WARRANTIES


Woods hereby represents and warrants to the Company as of the date of this
Agreement that:


2.1.        Agreement Binding.  Neither the execution, delivery, nor performance
of this Agreement by Woods will, with or without the giving of notice or the
passage of time, or both, conflict with or result in a default, right to
accelerate or loss of rights under, or result in the creation of, any lien,
charge or encumbrance or any franchise, mortgage, deed of trust, lease, license,
agreement, understanding, law, rule or regulation, or any order, judgment or
decree to which Woods is a party or by which Woods may be bound or affected.


2.2.        Full Settlement. Woods agrees that upon the performance of this
Agreement, no further compensation is due or owing to Woods from the Company
whether in the form of cash or non-cash compensation with respect to any
relationship between the Company and Woods.


2.3         Return of Property.  As of the Resignation Date, Woods has returned
to the Company all Company-owned property, specifically including all keys and
card key badges to company buildings or property, all company-owned equipment,
and all company documents and papers, including but not limited to trade secrets
or confidential company information.  The parties acknowledge that Woods shall
be provided with access to Company email and documents on the Company's servers
as necessary to fulfill her consulting duties as set forth in Section 1.6 above.


ARTICLE III


COVENANTS


3.1.        (a)           Woods Release.  Woods and her heirs, executors,
successors, predecessors, assigns, present and former partners, principals,
employees, agents, attorneys, and all other persons acting on behalf of the
aforementioned parties (the "Woods Parties") hereby release and forever
discharge the Company and its successors, assigns, affiliates, subsidiaries,
divisions, present and former officers, directors, employees, shareholders,
agents, attorneys, and all other persons acting on behalf of the aforementioned
parties (the "Company Parties") from any and all claims, debts, demands, suits,
actions and causes of action of whatsoever kind and nature, whether in law or in
equity, known or unknown that Woods or the Woods Parties may now have, at any
time prior hereto ever had, or hereafter may have or could assert against the
Company or the Company Parties for, upon or by reason of any matter, cause or
thing whatsoever arising out of, set forth in, or connected with the employment
of or services rendered by Woods.  Woods acknowledges and agrees that she does
not claim or have any interest in any patents, copyrights or any other
intellectual property rights relating to the Company's products, marketing
materials, documentation or other assets, and that any such rights have vested
in the Company as works for hire to the extent permitted by applicable law or
have been assigned to the Company.  This paragraph shall not affect Woods's
rights as a shareholder of the Company.


(b)          Company Release.  The Company and the Company Parties hereby
release and forever discharge Woods from any and all claims, debts, demands,
suits, actions and causes of action of whatsoever kind and nature, whether in
law or in equity, known or unknown that the Company or the Company Parties may
now have, at any time prior hereto ever had, or hereafter may have or could
assert against Woods for, upon or by reason of any matter, cause or thing
whatsoever arising out of, set forth in, or connected with the employment of or
services rendered by Woods.

 
3

--------------------------------------------------------------------------------

 

3.2.        Antidiscrimination Release.  Woods hereby releases and forever
discharges the Company and the Company Parties from any and all claims, demands,
debts, suits, actions, causes of action of whatever kind and nature, in law or
in equity known or unknown, that Woods may now have or at any time hereto ever
had, or hereafter may have or could assert against the Company for, upon or by
reason of any matter, cause or thing whatsoever arising out of, set forth in or
in connection with Woods's employment by the Company, including but not limited
to claims under the Age Discrimination in Employment Act, as modified by the
Older Workers Benefit Protection Act (or any similar applicable state or federal
laws).


3.3.        No Release of Obligations Contained in this Agreement.  The Company
and Woods hereby each acknowledge and agree that nothing contained in this
Agreement shall release or discharge any of them from rights, duties and
obligations contained in or assumed under this Agreement.


3.4.        Covenant Not to Sue.  Woods and the Woods Parties hereby agree and
covenant not to sue the Company or the Company Parties for any and all claims,
counterclaims, crossclaims, set-offs, debts, actions for contribution or
indemnity, demands or any action whatsoever, in law or in equity, which Woods
may now have, at any time prior hereto ever had or hereafter may have or could
assert against the Company or the Company Parties for, upon or by reason of any
matter, cause or thing whatsoever arising out of, set forth in or connected with
the employment of or services rendered by Woods or any dealings between the
Company or the Company Parties and Woods or the Woods Parties.  This paragraph
shall not affect Woods's rights as a shareholder of the Company.  The Company
and the Company Parties hereby agree and covenant not to sue Woods or the Woods
Parties for any and all claims, counterclaims, crossclaims, set-offs, debts,
actions for contribution or indemnity, demands or any action whatsoever, in law
or in equity, which the Company may now have, at any time prior hereto ever had
or hereafter may have or could assert against Woods or the Woods Parties for,
upon or by reason of any matter, cause or thing whatsoever arising out of, set
forth in or connected with the employment of or services rendered by Woods or
any dealings between the Company or the Company Parties and Woods or the Woods
Parties.


3.5.        Confidentiality; Covenant Not to Compete; Non-Solicitation.  Woods
acknowledges and agrees that as partial consideration for the Severance Pay to
be provided hereunder, she shall be subject to the following covenants following
execution of this Agreement:


(a)    Covenant Not to Compete.  Woods shall not engage in any business or
perform any service, directly or indirectly, or have any interest, whether as a
proprietor, partner, employee, investor, principal, agent, consultant, director
or officer, in any enterprise which manufactures Cesium-131, Iodine-125 or
Palladium-103 used in the treatment of prostate, head and neck, or lung cancers,
ocular melanoma, or any other treatment applications that the Company is
considering as of the Effective Date, for a period of twelve months (12) months
after the Effective Date. Nothing in this Section 3.5(a) shall be deemed to
prohibit Woods from purchasing less than five percent (5%) of the outstanding
shares of any corporation whose shares are traded on a national exchange and
which, at the time of purchase, is not engaged in competition with the Company.
In the event Woods desires to accept an employment position which would
otherwise violate the restrictive covenant set forth in this Section 3.5(a), the
Company agrees to consider waiving such covenant, in its sole discretion,
subject to getting a written summary from Woods describing the proposed
position, the proposed employer and its business and any other reasonable
information requested by the Company.

 
4

--------------------------------------------------------------------------------

 

If any court shall determine that the duration or geographical limit of the
foregoing restriction is unenforceable, it is the intention of the parties that
the foregoing restriction shall not be terminated but shall be deemed amended to
the extent required to render it valid and enforceable, such amendment to apply
only with respect to the operation of this Section 3.5(a) in the jurisdiction of
the court that has made the adjudication.


(b)    Confidential Information.  Woods acknowledges that she has had and will
have access to trade secrets and confidential business information of the
Company throughout the term of her service to the Company and that any such
trade secret or confidential information, regardless of whether Woods alone or
with others developed any such trade secret or confidential information, shall
be and shall remain the property of the Company. After the Effective Date, Woods
shall not, either voluntarily or involuntarily, on either her own account, as a
member of a firm, or on behalf of another employer or otherwise, directly or
indirectly use or reveal to any person, partnership, corporation or association
any trade secret or confidential information of the Company, its parents,
subsidiaries, or affiliates. Such trade secrets shall include, but shall not be
limited to, business plans, marketing plans or programs, financial information,
forecasts, compensation arrangements, contracts (whether leases, financing
arrangements, or other contracts), customer lists, and business opportunities.
The term "trade secrets" shall not include information generally available to
the public or a governmental agency except such term "trade secrets" shall
include information provided to the Securities and Exchange Commission or other
governmental agency on a confidential basis. Woods will not make available to
any person, partnership, limited liability company, corporation or association,
or retain after termination of employment, any Company policy manuals, contracts
or other written materials.


(c)          Non-Disparagement.  So long as Woods owns any shares of the
Company's common or preferred stock, or has options or warrants to acquire
shares of the Company's common or preferred stock, and for a period of twelve
(12) months following date on which Woods ceases to own any equity interest in
the Company (the "Non-Disparagement Period"), Woods and her affiliates
(including Woods's trust beneficiaries, representatives, agents, attorneys,
dependents, spouse, administrators, executors, heirs, assigns, predecessors and
successors-in-interest) shall not provide oral or written information or
disparage or in any manner cause harmful remarks or comments to be disseminated
to any third parties regarding the business, aptitude, skills, practices,
procedures, operations, methods, or any other subject which may have a
detrimental impact on the future business prospects or extant business
relationships of the Company or any officers or directors of the Company, except
as required by law if called as a witness in any court proceedings.  During the
Non-Disparagement Period, the Company and its officers and directors shall not
provide oral or written information or disparage or in any manner cause harmful
remarks or comments to be disseminated to any third parties regarding the
business, aptitude, skills, practices, procedures, operations, methods, or any
other subject which may have a detrimental impact on the future business
prospects or extant business relationships of Woods, except as required by law
if called as a witness in any court proceedings

 
5

--------------------------------------------------------------------------------

 

(d)         Non-Solicitation.   Woods will not, during the twelve (12) month
period following the Effective Date for any reason, directly or indirectly
solicit for employment, or employ any person who, at the time of such
solicitation or employment, is employed by the Company or its affiliates or was
employed by the Company or its affiliates during the twelve (12) month period
prior to the solicitation or employment or induce or attempt to induce any
person to terminate his or her employment with the Company or its affiliates.


(e)    Injunctive Relief.  Woods acknowledges that the restrictions contained in
this Section 3.5 are a reasonable and necessary protection of the immediate
interests of the Company and that any violation of these restrictions would
cause substantial injury to the Company. In the event of a breach or threatened
breach by Woods of these restrictions, the Company shall be entitled to apply to
any court of competent jurisdiction for an injunction restraining Woods from
such breach or threatened breach; provided, however, that the right to apply for
an injunction shall not be construed as prohibiting the Company from pursuing
any other available remedies for such breach or threatened breach.


3.6.        Release Not Applicable to Future Services.  Notwithstanding any
language to the contrary contained herein, in the event that the parties engage
in future contracts for services, including but not limited to the services
contemplated pursuant to Section 1.6, any and all claims, debts, demands, suits,
actions, and courses of action arising from such services, occurring after the
execution date shall not be released and discharged by Sections 3.1 or 3.2 of
this Agreement and the covenant not to sue contained in Section 3.4 shall not
apply to such future services.


ARTICLE IV


MISCELLANEOUS


4.1.        Confidentiality.  Woods will not discuss or disclose this Agreement
or any of its terms with or to any unaffiliated person or entity not signing
this Agreement, except as required by law, and will not voluntarily cooperate or
aid any claimant adverse to the Company.  Woods may disclose the terms of this
agreement only with her legal and financial advisors.


4.2         Effectiveness.  Woods acknowledges that she has freely, knowingly
and voluntarily entered into this Agreement.  This Agreement shall be null and
void and of no further legal force or effect unless executed by all parties by 5
p.m. (PDT) on January 12, 2010.


4.3.        Separate Counsel.  The parties stipulate and agree that, in entering
into this Agreement, they have relied upon the advice and representation of
counsel and other advisors selected by them, the Company having urged Woods to
rely on separate counsel chosen by her.  Woods particularly stipulates and
agrees that she was afforded time within which to consider the terms of this
Agreement, with her legal counsel if she so chose, and that she and her counsel
and advisors have not received and are not relying on any representations or
warranty from any person or entity retained or employed by the Company in
connection with Woods' entry into this Agreement. Woods acknowledges that Keller
Rohrback, P.L.C. and its attorneys serve as counsel for the Company and do not
represent Woods.

 
6

--------------------------------------------------------------------------------

 

4.4.        Waiver of Breach or Default. No waiver of any breach or default
hereunder shall be considered valid unless in writing and signed by the party
giving such waiver, and no such waiver shall be deemed a waiver of any
subsequent breach or default of the same or similar nature.


4.5.        Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each party hereto and its successors and assigns.


4.6.        Paragraph Headings.  The paragraph headings contained herein are for
the purposes of convenience only and are not intended to define or limit the
contents of said paragraphs.


4.7.        Counterparts.  This Agreement may be executed in one or more
counterparts, all of which taken together shall be deemed one original.


4.8.        Applicable Law.  This Agreement and all amendments thereof shall be
governed by and construed in accordance with the laws of the State of Washington
applicable to contracts made and to be performed therein and the parties herein
are subject to the personal jurisdiction of the courts in and for the State of
Washington, with venue to lie in Benton County, and to the extent permitted by
law, are also subject to the personal jurisdiction of the Federal District
Court, with venue to lie in the Eastern District of Washington.


4.9.        Severability.  Wherever there is any conflict between any provisions
of this Agreement and any statute, law, regulation or judicial precedent, the
latter shall prevail, but in such event the provisions of this Agreement thus
affected shall be curtailed and limited only to the extent necessary to bring it
within the requirement of the law.  In the event that any part, section,
paragraph or clause of this Agreement shall be held by a court of proper
jurisdiction to be invalid or unenforceable, the entire Agreement shall not fail
on account thereof, but the balance of the Agreement shall continue in full
force and effect unless such construction would clearly be contrary to the
intention of the parties or would result in unconscionable injustice.


4.10.      Litigation.  In the event of any litigation between the parties
arising out of this Agreement, the prevailing party shall be entitled to recover
its court costs and reasonable attorneys' fees.


4.11.      Entire Agreement and Modification.  This Agreement represents the
entire agreement by, between and among any of the parties and may be modified
only by a duly authorized writing, executed by the Company and Woods or their
respective heirs, successors or assigns.  This Agreement terminates and
supersedes the Executive Employment Agreement between the parties dated as of
January 1, 2007.

 
7

--------------------------------------------------------------------------------

 

4.12       No Admission of Liability; Reference Letter; Mutual Statement to
Public.  This Agreement shall not be considered as evidence of any violation of
any statute or law, or any wrongdoing or liability on the part of the Company or
its directors, officers, agents, trustees, employees, employee-spouses,
successors and assigns agents or employees.  In partial consideration for Woods
entering into this Agreement and the promises and covenants contained herein,
IsoRay shall provide to Woods a mutually agreed upon letter of reference.  Woods
and IsoRay will also negotiate, in good faith and no later than the Resignation
Date, a mutually satisfactory statement to be provided to prospective employers
seeking an employment reference, and separate mutually satisfactory statements
to be provided by the Company to the public in the event of any inquiries
concerning Woods and to be provided by Woods to the public in the event of any
inquiries concerning the Company.


[Signature Page Follows]
 
8

--------------------------------------------------------------------------------


 
Medical:
 
ISORAY MEDICAL, INC., a Delaware corporation
   
By
  /s/ Dwight Babcock
 
  Dwight Babcock, CEO
   
Date: 1/12/10
   
IsoRay:
 
ISORAY, INC., a Minnesota corporation
   
By
  /s/ Dwight Babcock
 
  Dwight Babcock, CEO
   
Date: 1/12/10
   
ISORAY INTERNATIONAL LLC, a Washington limited liability company
   
By
  /s/ Dwight Babcock
 
  Dwight Babcock, CEO
   
Date: 1/12/10
   
Lori Woods:
     
/s/ Lori Woods
 
Lori Woods
   
Date: 1/12/10


 
9

--------------------------------------------------------------------------------

 